Citation Nr: 1514633	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis and meniscal tear.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis, prior to June 16, 2010.  

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee disability, status post meniscectomy, prior to June 16, 2010.

5.  Entitlement to an increased initial disability rating for total knee replacement of the left knee, rated as 100 percent disabling from June 16, 2010 to August 1, 2011; as 30 percent disabling from August 1, 2011 to January 26, 2012, as 100 percent disabling from January 26, 2012 to March 1, 2013; and as 30 percent disabling thereafter.  

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1974 to August 1978, and from October 1982 to September 1986; he also served on active duty with the Army from January 1, 1980 to May 31, 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of May 2010, September 2010, and June 2012 of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  The May 2010 decision granted service connection for a low back disability and for bilateral knee disabilities.  The September 2010 and June 2012 decisions granted increased ratings for the Veteran's left knee following knee replacement surgeries.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran originally sought service connection for his orthopedic disabilities in September 2009.  He underwent VA examinations germane to his claims in April 2010.  Though, ordinarily, the mere passage of time alone does not warrant new examinations, here, it has been 5 years since the Veteran's previous examinations.  Further, since that time, he has undergone two left knee surgeries.  The RO did not order examinations to determine the level of residuals following either of these surgeries.  Given the length of time since the Veteran's previous examinations and in consideration of his two surgeries, the Board shall remand this case in order that the Veteran may undergo new examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from May 2012 and thereafter and associate them with his claim file.  

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records regarding the Veteran's back and bilateral knee disabilities.  

3.  Following the above ordered development, schedule the Veteran for a VA spine and joints examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner must note the current level and severity of the Veteran's service-connected back and bilateral knee disabilities.  

4.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




